Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 27, 2017

                                     No. 04-17-00103-CR

                                     Brandon POWERS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                    From the 452nd District Court, Kimble County, Texas
                              Trial Court No. 2016-DCR-0621
                        Honorable Robert Hofmann, Judge Presiding


                                       ORDER
        The State’s brief was originally due to be filed on July 26, 2017. The State requests a
forty-five day extension of time.

    The motion is GRANTED in part. The State’s brief must be filed by August 28, 2017.
FURTHER EXTENSIONS OF TIME ARE DISFAVORED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.


                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk